 

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of October ___, 2010, is by and among SFN GROUP, INC., a
Delaware corporation formerly known as Spherion Corporation (the “Company” and a
“U.S. Borrower”), each of the Subsidiaries of the Company that is a U.S.
borrower signatory thereto (each a “U.S. Borrower” and together with the
Company, the “U.S. Borrowers”), 6063721 CANADA INC., a Canadian corporation (the
“Canadian Borrower” and together with the U.S. Borrowers, collectively, the
“Borrowers”), each of the guarantors signatory thereto (the “Guarantors”), each
of the lenders signatory thereto (the “Lenders”), BANK OF AMERICA, N.A., as
collateral agent and administrative agent for the Lenders (in such capacity, the
“Agent”), WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo
Foothill, LLC, as Syndication Agent, and REGIONS BANK, SUNTRUST BANK, and
SIEMENS FINANCIAL SERVICES, INC., as Co-Documentation Agents.  Capitalized terms
used herein and not otherwise defined shall have the meaning assigned such term
in the Loan and Security Agreement (as defined
below).                                                                             

RECITALS:

 

A.        The Borrowers, the Guarantors, the Lenders, and the Agent are parties
to that certain Amended and Restated Loan and Security Agreement, dated as of
July 16, 2009 (as amended hereby, the “Loan and Security Agreement”) pursuant to
which the Lenders have made available to the Borrowers a revolving credit
facility.

B.         The Borrowers have advised the Agent and the Lenders that they desire
to amend certain provisions of the Loan and Security Agreement to adjust the
pricing, extend the revolver termination date, amend certain fees and permit the
Borrowers to sell certain receivables from time to time with the approval of the
Agent.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

SECTION 1.      Amendments to the Loan and Security Agreement. 

1.1              The definition of “Applicable Margin” in Section 1.1 of the
Loan and Security Agreement is hereby deleted in its entirety and replaced with
the following:

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Average Availability for the last Fiscal Quarter:

 

Level

Average Availability

Base Rate Loans and Canadian Prime Rate Loans

LIBOR Loans and Canadian BA Rate Loans

I

< $60,000,000

1.75%

2.75%

II

> $60,000,000 < $120,000,000

1.50%

2.50%

III

> $120,000,000

1.25%

2.25%

 

 

 

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692



 

From the First Amendment Effective Date to the First Amendment Adjustment Date
(defined below), the Applicable Margin shall be determined as if Level II were
applicable. The Applicable Margin shall be adjusted (up or down) by reference to
the above grid prospectively on a quarterly basis as determined by the Average
Availability for the fiscal quarter most recently ended, commencing with the
first day of the first calendar month that occurs more than 5 days after
delivery of the quarterly financial statements of the Company and the Compliance
Certificate to Agent for the Fiscal Quarter ending December 26, 2010 (the “First
Amendment Adjustment Date”).  All adjustments in the Applicable Margin after the
First Amendment Adjustment Date shall be implemented quarterly on a prospective
basis, for each calendar month commencing at least 5 days after the date of
delivery to Agent and the Lenders of quarterly unaudited or annual audited (as
applicable) financial statements of the Company as required under this
Agreement.  Concurrently with the delivery of such financial statements, the
Company shall deliver to Agent and the Lenders a Compliance Certificate, signed
by a Senior Officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margin. Failure to timely
deliver such financial statements and Compliance Certificate shall, in addition
to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margin to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of financial
statements and Compliance Certificate demonstrating that such an increase is not
required.  If a Default or Event of Default has occurred and is continuing at
the time any reduction in the Applicable Margin is to be implemented, no
reduction shall occur until the first day of the first calendar month following
the date on which such Default or Event of Default is waived or cured.

 

1.2              The definition of “U.S. Letter of Credit Subline” in Section
1.1 of the Loan and Security Agreement is hereby deleted in its entirety and
replaced with the following:

U.S. Letter of Credit Subline: $60,000,000 minus the Canadian Letter of Credit
Subline.

 

1.3              The definition of “Eligible Canadian Account” in Section 1.1 of
the Loan and Security Agreement is hereby amended by:

(a)                deleting the “or” at the end of clause (p),

(b)                deleting the “.” at the end of clause (q) and replacing it
with “; or”, and

(c)                adding the following as clause (r): “(r)     such Account is
owing from an Account Debtor, any of whose Accounts are subject to any
Receivables Purchase Agreement.”

1.4              The definition of “Eligible U.S. Account” in Section 1.1 of the
Loan and Security Agreement is hereby amended by:

(a)                deleting the “or” at the end of clause (p),

(b)                deleting the “.” at the end of clause (q) and replacing it
with “; or”, and

(c)                adding the following as clause (r): “(r)     such Account is
owing from an Account Debtor, any of whose Accounts are subject to any
Receivables Purchase Agreement.”

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

1.5              The definition of “Obligations” in Section 1.1 of the Loan and
Security Agreement is hereby deleted in its entirety and replaced with the
following:

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that in no event shall Bank Product Debt payable to any Lender or any
Affiliate of any Lender (other than Bank of America and its
Affiliates) constitute “Obligations” unless such  Lender or such Affiliate has
provided written notice to Agent of the amount and nature thereof (together with
written notice to Agent if at any time the aggregate amount of Bank Product Debt
payable to such Lender increases by more than $100,000) and setting forth a
reasonably detailed calculation thereof with a description of the methodology
applied in such calculation.

 

1.6              The definition of “Permitted Asset Disposition” in Section 1.1
of the Loan and Security Agreement is hereby deleted in its entirety and
replaced with the following:

Permitted Asset Disposition: as long as no Default or Event of Default exists or
would result therefrom and all Net Proceeds arising from the sale of Collateral
are remitted to Agent for application to the Obligations hereunder, an Asset
Disposition that is (a) a disposition of (i) Equipment or other tangible assets
in the Ordinary Course of Business that is worn, damaged or obsolete, (ii) other
Equipment or other tangible assets that, together with all other dispositions of
other Equipment or other tangible assets during any Fiscal Year, have a fair
market or book value (whichever is more) of up to $10,000,000 (provided,
however, that the Obligors and Subsidiaries may make additional dispositions of
other Equipment and tangible assets under clause this (ii) having an aggregate
Asset Value of up to an additional $40,000,000 in any Fiscal Year if
Availability is greater than $50,000,000 before and after giving effect to any
such additional disposition), and (iii) Accounts with an aggregate Asset Value,
for the most recently ended trailing twelve Fiscal Month period, of up to the
lesser of (A) $100,000,000 and (B) 5% of the Borrowers’ gross sales for such
period, pursuant to one or more Receivables Purchase Agreements reasonably
satisfactory to the Agent and the proceeds of which shall be promptly deposited
into the Dominion Account; (b) a termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (c) a disposition of assets occurring as part of a
merger, amalgamation or consolidation permitted under Section 10.2.9; (d) a
transfer of Property by a Subsidiary to a Borrower; or (e) any sale leaseback
transaction with respect to all or part of the Company’s headquarters office
facilities located at 2050 Spectrum Boulevard in Ft. Lauderdale, Florida entered
into on commercially reasonable terms (and any such transaction shall not count
against the limitations set forth in clause (a) of this definition).

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 



1.7              The definition of “Revolver Termination Date” in Section 1.1 of
the Loan and Security Agreement is hereby deleted in its entirety and replaced
with the following:

Revolver Termination Date: November 15, 2014.

1.8              The following definitions are added to Section 1.1 of the Loan
and Security Agreement in alphabetical order:

(a)                Agreement: this Amended and Restated Loan and Security
Agreement, dated as of July 16, 2009, as amended, restated, amended and
restated, supplemented and otherwise modified, from time to time.

(b)                First Amendment Effective Date: October __, 2010.

(c)                Receivables Purchase Agreement: any agreement, reviewed and
approved by the Agent in its reasonable discretion (such review and approval
shall be subject to receipt by Agent of any documents, certificates and
agreements reasonably requested by Agent, including, without limitation, an
agreement among the Agent and the parties to the Receivables Purchase Agreement
and a certificate attaching the Receivables Purchase Agreement), pursuant to
which any U.S. Borrower may sell Accounts as a Permitted Asset Disposition in
accordance with Section 10.2.6.

1.9              Section 3.2.1 of the Loan and Security Agreement is hereby
deleted in its entirety and replaced with the following:

(a)        U.S. Revolving Facility.  U.S. Borrowers shall pay to Agent, for the
Pro Rata benefit of U.S. Lenders (other than a Defaulting Lender for any period
during which it is a Defaulting Lender), a monthly fee calculated for each month
as follows (the “U.S. Unused Fee”): (i) if Average U.S. Facility Usage for the
most recently ended calendar quarter is greater than 50% of the aggregate U.S.
Revolver Commitments for such calendar quarter, the U.S. Unused Fee shall be
0.375% per annum times the amount by which (A) the U.S. Revolver Commitments for
such month exceed (B) the Average U.S. Facility Usage for such month and (ii) if
Average U.S. Facility Usage for the most recently ended calendar quarter is less
than or equal to 50% of the aggregate U.S. Revolver Commitments for such
calendar quarter, the U.S. Unused Fee shall be 0.50% per annum times the amount
by which (A) the U.S. Revolver Commitments for such month exceed (B) the Average
U.S. Facility Usage for such month.  Such fee shall be payable monthly in
arrears, on the first day of each month and on the U.S. Revolver Commitment
Termination Date.  “Average U.S. Facility Usage” means the average daily balance
of U.S. Revolver Loans and undrawn amount of Letters of Credit during any
calendar quarter.

 

(b)        Canadian Revolving Facility.  Canadian Borrower shall pay to Agent,
for the Pro Rata benefit of Canadian Lenders (other than a Defaulting Lender for
any period during which it is a Defaulting Lender), a monthly fee calculated for
each month as follows (the “Canadian Unused Fee”): (i) if Average Canadian
Facility Usage for the most recently ended calendar quarter is greater than 50%
of the aggregate Canadian Revolver Commitments for such calendar

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

quarter, the Canadian Unused Fee shall be 0.375% per annum times the amount by
which (A) the Canadian Revolver Commitments for such month exceed (B) the
Average Canadian Facility Usage for such month and (ii) if Average Canadian
Facility Usage for the most recently ended calendar quarter is less than or
equal to 50% of the aggregate Canadian Revolver Commitments for such calendar
quarter, the Canadian Unused Fee shall be 0.50% per annum times the amount by
which (A) the Canadian Revolver Commitments for such month exceeds (B) the
Average Canadian Facility Usage for such month.  Such fee shall be payable
monthly in arrears, on the first day of each month and on the Canadian Revolver
Commitment Termination Date.  “Average Canadian Facility Usage” means the
average daily balance of Canadian Revolver Loans and undrawn amount of Canadian
Letters of Credit during any calendar quarter.

1.10          Section 5.6.1(e) of the Loan and Security Agreement is hereby
deleted in its entirety and replaced with the following

(e)        With respect to allocation of payments set forth under Section
5.6.1(a) and (b) above, (i) amounts shall be applied to each category of
Obligations set forth above until Full Payment thereof and then to the next
category; (ii) if amounts are insufficient to satisfy a category, they shall be
applied on a pro rata basis among the Obligations in the category; and (iii)
amounts distributed with respect to any Obligations attributable to Bank Product
Debt shall be the lesser of (A) the applicable amount of Bank Product Debt last
reported to Agent or (B) the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due; provided that any
amount distributable with respect to Bank Products under each clause SEVENTH
above shall exclude (1) any Bank Product Debt  not constituting "Obligations",
(2) any U.S. Bank Product Debt to the extent created or increased at any time
sufficient U.S. Availability does not exist to impose a U.S. Bank Product
Reserve in respect of such U.S. Bank Product Debt without creating a U.S.
Overadvance, (3) any Canadian Bank Product Debt to the extent created or
increased at any time sufficient Canadian Availability does not exists to impose
a Canadian Bank Product Reserve in respect of such Canadian Bank Product Debt
without creating a Canadian Overadvance, or (4) any Bank Product Debt created or
increased when a Default or Event of Default exists.  Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Lender or its Affiliate
providing such Bank Products.  In the absence of such notice, Agent may assume
the amount to be distributed is the amount of Bank Product Debt last reported to
it.  Agent will acknowledge in writing to a Lender or its Affiliate giving
notice of the creation or increase of any Bank Products that such notice has
been received.

 

SECTION 2.      Representations and Warranties.  

2.1              Each Obligor hereby represents and warrants to each Lender and
the Agent, on the Amendment Effective Date (as hereinafter defined), as follows:

(a)                After giving effect to this Amendment, the representations
and warranties set forth in Section 9 of the Loan and Security Agreement and in
each other Loan Document, are true and correct in all material respects on and
as of the date hereof and on and as of the Amendment Effective Date with the
same effect as if made on and as of the date hereof or the Amendment Effective
Date, as the case may be, except to the extent such representations and
warranties expressly relate solely to an earlier date.



AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 



(b)                Each Obligor is in compliance with all terms and conditions
of the Loan and Security Agreement and the other Loan Documents on its part to
be observed and performed and no Default or Event of Default (except as set
forth herein) has occurred and is continuing.

(c)                The execution, delivery and performance by each Obligor of
this Amendment have been duly authorized by each Obligor, as applicable.

(d)                This Amendment constitutes the legal, valid and binding
obligation of each Obligor, enforceable against each Obligor in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

(e)                The execution, delivery and performance by each Obligor of
this Amendment do not and will not conflict with, or constitute a violation or
breach of, or result in the imposition of any Lien upon the property of any
Obligor or any of its Subsidiaries, by reason of the terms of (i) any contract,
mortgage, lease, agreement, indenture, or instrument to which any Obligor is a
party or which is binding upon it, (ii) any Requirement of Law applicable to any
Obligor or any other Credit Party, or (iii) the certificate or articles of
incorporation or by-laws or the limited liability company or limited partnership
agreement of any Obligor.

SECTION 3.      miscellaneous

3.1              Effectiveness.  This Amendment shall become effective (the
“Amendment Effective Date”) upon receipt by the Agent of (a) duly executed
counterparts of this Amendment which, when taken together, bear the authorized
signatures of the Obligors, the Agent and the Lenders, (b) all agreements,
instruments and consents related to this Amendment, duly executed by the parties
thereto, (c) evidences of incumbency and corporate authority, and (d) any other
certificates, documents and agreements reasonably requested by the Agent and its
counsel in connection with the amendments to the Loan and Security Agreement
contemplated hereby.

3.2              Expenses.  The Obligors shall pay all reasonable out-of-pocket
expenses incurred by Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel to the Agent.

3.3              Cross-References.  References in this Amendment to any Section
are, unless otherwise specified, to such Section of this Amendment.

3.4              Instrument Pursuant to Loan and Security Agreement.  This
Amendment is a Loan Document executed pursuant to the Loan and Security
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions of the Loan
and Security Agreement.

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

3.5              Further Acts.  Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.

3.6              Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

(a)                THIS AMENDMENT AND EACH OF THE OTHER LOAN DOCUMENTS SHALL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)                ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION
AND DELIVERY OF THIS AMENDMENT, EACH OF THE OBLIGORSS, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE OBLIGORS, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR ANY DOCUMENT RELATED HERETO.  NOTWITHSTANDING THE
FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OBLIGOR OR ANY OTHER CREDIT PARTY OR THEIR
RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE
LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR
OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.

(c)                EACH OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE APPLICABLE OBLIGOR AT
ITS ADDRESS SET FORTH ON THE APPLICABLE OBLIGOR’S SIGNATURE PAGE TO THE LOAN AND
SECUIRTY AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5)
DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

(d)                EACH OBLIGOR, THE LENDERS AND THE AGENT EACH IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

THIS AMENDMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED
PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE.  EACH OBLIGOR, THE LENDERS AND THE AGENT EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

3.7              Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. 

3.8              Severability.  In case any provision in or obligation under
this Amendment, the Loan and Security Agreement or the other Loan Documents
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

3.9              Benefit of Agreement.  This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that no Obligor may assign or transfer
any of its interest hereunder without the prior written consent of the Lenders.

3.10          Integration.  This Amendment represents the agreement of the
Obligors, the Agent and each of the Lenders signatory hereto with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

3.11          Confirmation.  Except as expressly amended by the terms hereof,
all of the terms of the Loan and Security Agreement and the other Loan Documents
shall continue in full force and effect and are hereby ratified and confirmed in
all respects.

3.12          Loan Documents.  This Amendment shall constitute a “Loan Document”
as defined in and subject to the Loan and Security Agreement. Except as
expressly set forth herein, the amendments provided herein shall not by
implication or otherwise limit, constitute a waiver of, or otherwise affect the
rights and remedies of the Lenders or the Agent under the Loan and Security
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Loan and Security Agreement or any other Loan Document.  Each of the amendments
provided herein shall apply and be effective only with respect to the provisions
of the Loan and Security Agreement specifically referred to by such amendments. 
Except as expressly amended herein, the Loan and Security Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof.  As used in the Loan and Security Agreement, the terms

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

“Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto” and words of similar
import shall mean, from and after the date hereof, such Loan and Security
Agreement.

 

[Signature Pages Follow]

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

U.S. BORROWERS:

SFN GROUP, INC., as Borrower Agent and as a U.S. Borrower and a U.S. Borrower
Guarantor

/s/ Joy E. Barbour                   

Name: Joy Barbour

Title: Assistant Secretary

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

CANADIAN BORROWER:

 

6063721 CANADA INC., as Canadian Borrower

 /s/ Joy E. Barbour            

Name: Joy Barbour

Title: Authorized Person       

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

U.S. SUBSIDIARY GUARANTORS:

SPHERION ASSESSMENT INC.

SFN PROFESSIONAL SERVICES, LLC

SPHERION ATLANTIC RESOURCES LLC

SPHERION (EUROPE) INC.

SPHERION FINANCIAL CORPORATION

SPHERION U.S. INC.

NORRELL CORPORATION

COMTEX INFORMATION SYSTEMS, INC.

SPHERION STAFFING LLC

INTELLIMARK HOLDINGS, INC.

IMARK/TSRC MANAGEMENT CORP.

TECHNISOURCE, INC.

           

 /s/ Joy E. Barbour                                  

Name: Joy Barbour

Title: Assistant Secretary

 

 

 

NORCROSS TELESERVICES L.P.

By:  Norcross Holdings, LLC, its general partner

 /s/ Joy E. Barbour                               

Name: Joy Barbour

Title: Assistant Secretary    

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

CANADIAN GUARANTOR:

 

HUMAN RESOURCE CAPITAL GROUP INC., as a Canadian Guarantor

 

 /s/ Joy E. Barbour                    

Name: Joy Barbour

Title: Authorized Person

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

AGENT:

BANK OF AMERICA, N.A., as the Agent

 /s/ Dennis S. Losin                                                 

Name:  Dennis S. Losin                                           

Title:    Senior Vice President                                 

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

U.S. LENDERS:

BANK OF AMERICA, N.A., as a U.S. Lender

/s/ Dennis S. Losin                                                

Name:  Dennis S. Losin                                         

Title:    Senior Vice President                                

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692



 

WELLS FARGO CAPITAL FINANCE, LLC, as a U.S. Lender

/s/ Krista Wade                                              

Name:     Krista Wade                                    

Title:       Vice President                                 

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

REGIONS BANK, as a U.S. Lender

/s/ Curtis J. Correa                                         

Name:   Curtis J. Correa                                 

Title:     Senior Vice President                      

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692



 

SUNTRUST BANK, as a U.S. Lender

 /s/ Viginia Sullivan                                          

Name:   Viginia Sullivan                                   

Title:     Vice President                                     

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

SIEMENS FINANCIAL SERVICES, INC., as a U.S. Lender           

/s/ Paul Ramseur                                                      

Name:  Paul Ramseur                                               

Title:    Vice President of Credit                                            

 

 

/s/ Matthias Grossman                                             

Name:  Matthias Grossman                                      

Title:    Sr. VP & CFO                                               

 

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

HSBC BUSINESS CREDIT (USA) INC., as a U.S. Lender

/s/ Thomas C. Getty, Jr.                                 

Name:   Thomas C. Getty, Jr.                         

Title:     Vice President                                    

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a U.S. Lender

  /s/ Shawn Orgeron                                                 

Name:    Shawn Orgeron                                          

Title:      Vice President                                             

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

CANADIAN LENDERS:

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as a Canadian Lender

 /s/ Medina Sales De Andrade                              

Name:   Medina Sales De Andrade                       

Title:     Vice President                                             

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

WELLS FARGO FOOTHILL CANADA ULC., as a Canadian Lender

  /s/  Kurt Duerfeldt                                                  

Name:    Kurt Duerfeldt                                            

Title:      Executive Vice President                          

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692

 

 

SIEMENS FINANCIAL SERVICES, INC., as a Canadian Lender

  /s/ Paul Ramseur                                                    

Name:   Paul Ramseur                                               

Title:     Vice President of Credit                             

 

 

  /s/ Matthias Grossman                                          

Name:   Matthias Grossman                                    

Title:     Sr. VP & CFO                                              

 

AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Signature Page

\10728692